     Case: 1:20-cv-07087 Document #: 30 Filed: 06/11/21 Page 1 of 1 PageID #:123

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Melanie E. Damian
                              Plaintiff,
v.                                                 Case No.: 1:20−cv−07087
                                                   Honorable Ronald A. Guzman
Mike Engstrom
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 11, 2021:


         MINUTE entry before the Honorable Sunil R. Harjani: Preliminary settlement
conference held and continued to 7/14/21 at 10:30 a.m. by telephone. Plaintiff's settlement
letter is due 6/25/21 and defendant's settlement letter is due 7/9/21. Lead counsel are
instructed to promptly call into the Court's conference call−in number at (888) 684−8852,
and use Access Code 7354516. Parties are reminded that Magistrate Judge Harjani
requires compliance with his Standing Order for Settlement Conference, which is
available on the Court's website at www.ilnd.uscourts.gov. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
